Exhibit 10(i)-1

 

TCF EXECUTIVE OFFICER

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into as of January 1, 2006 between TCF
FINANCIAL CORPORATION, a Delaware corporation (the “Company”), and Neil Brown
(the “Executive”).

 

 

R E C I T A L S :

 

WHEREAS, the Executive has been elected to the position of President and Chief
Financial Officer of the Company;

 

WHEREAS, Company and Executive are currently parties to a “Change in Control
Agreement” and a “Non-Solicitation and Confidentiality Agreement”, both expiring
January 1, 2008 or sooner, (the “Prior Agreements”);

 

WHEREAS, the Executive and the Company wish to enter into this Agreement to
provide for the continued employment of Executive by Company and to supersede
and replace the Prior Agreements;

 

WHEREAS, the Executive and the Company are willing to enter into this Agreement
upon the terms and conditions set forth herein; and

 

WHEREAS, the Executive and the Company are contemporaneously with the execution
and delivery of this Agreement entering into a new Change in Control Agreement
(the “CIC Agreement”);

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein and in the CIC Agreement, the parties hereby agree as follows:

 

1.                                       Employment and Duties.  The parties
hereby agree that, during the term of this Agreement as set forth in paragraph 2
below, the Executive shall be employed and agrees to serve in an executive
position with such executive officer duties as are assigned by the Chief
Executive Officer of the Company from time to time.  In discharging such duties
and responsibilities, the Executive may also serve as an executive officer
and/or director of any direct or indirect subsidiary of the Company
(collectively the “TCF Subsidiaries”).  During the term of this Agreement, the
Executive shall apply on a full-time basis (allowing for usual vacations and
sick leave) all of his skill and experience to the performance of his duties in
his positions with the Company and the TCF Subsidiaries.  It is understood that
the Executive shall not have any other business interests or investments that
would interfere with or be inconsistent with his duties under this Agreement. 
The Executive shall perform his duties at the Company’s principal

 

1

--------------------------------------------------------------------------------


 

executive offices in Wayzata, Minnesota or at such other location as may be
mutually agreed upon by the Executive and the Company; provided that the
Executive shall travel to other locations at such times as may be necessary for
the performance of his duties under this Agreement.

 

2.                                       Term of Employment.  Unless sooner
terminated as provided in paragraph 4 below, the term of this Agreement shall
commence on the date hereof and shall continue through December 31, 2007;
provided that the term shall be automatically extended for one year on each
January 1st commencing January 1, 2008 unless either party gives written notice
to the other six months prior to the date on which the automatic extension would
be effective.

 

3.                                       Compensation and Benefits.  During the
term of this Agreement, the Executive shall be entitled to the following
compensation and benefits:

 

(a)                                  Base Salary.  As compensation for the
Executive’s services, the Executive shall be paid a base salary at a minimum
annual rate of $400,000 payable in accordance with the Company’s customary
payroll policy, which salary may be increased (but not reduced) from time to
time at the discretion of the Board of Directors (the “Base Salary”).

 

(b)                                 Other.  The Executive shall, in addition to
the Base Salary, also be entitled to an annual bonus opportunity (the “Annual
Bonus”), stock options, restricted stock, stock appreciation rights and employee
benefits in accordance with company policy and as approved by the Compensation
Committee of the Company’s Board of Directors from time to time.  In addition,
Executive shall be entitled to such perquisites as are approved by the Chief
Executive Officer and reported to the Compensation Committee of the Board from
time to time.

 

(c)                                  Return of Compensation under Section 304 of
the Sarbanes-Oxley Act.  Notwithstanding anything in this Agreement to the
contrary, in the event of a restatement of financial results by the Company, the
Audit Committee of the Board of Directors shall determine (after reasonable
notice to the Executive and an opportunity for the Executive, together with his
legal counsel, to be heard before the Audit Committee) whether or not repayment
of any compensation is required under Section 304 of the Sarbanes-Oxley Act.  If
the Audit Committee determines that such repayment is required, the Committee
shall make a demand for repayment by Executive of any bonus or other
incentive-based or equity-based compensation, and any profits realized from the
sale of TCF stock or other TCF securities, which are required to be returned to
the Company as a result of Section 304 of the Sarbanes-Oxley Act.  Executive
shall promptly tender such repayment unless he disputes the findings of the
Audit Committee, in which case the parties shall submit the dispute to
arbitration as provided in paragraph 7 of this Agreement

 

4.                                       Termination of Employment.

 

(a)                                  Death, Disability, Retirement or Voluntary
Resignation.  In the event of the Executive’s death, disability as defined in
the Company’s long term disability plan then in effect, or retirement
(termination by Executive which the Compensation Committee determines is a
retirement) the employment of the Executive hereunder shall terminate and the
Company’s

 

2

--------------------------------------------------------------------------------


 

obligation to make further Base Salary and Annual Bonus (to the extent not yet
earned) payments hereunder shall thereupon terminate as of the end of the month
in which such death, or disability or retirement occurs.  In the event of
Executive’s termination of employment without Good Reason other than a
retirement (“Voluntary Resignation”) the Company shall have no obligation to pay
Base Salary (other than through Executive’s last day of employment) and no
obligation to pay any Annual Bonus after the Executive’s employment termination
date.  The Executive’s (and his beneficiaries’) rights to other compensation and
benefits shall be determined under the Company’s benefit plans and policies
applicable to Company executives.

 

(b)                                 Termination for Cause by the Company.  By
following the procedure set forth in paragraph 4(e), the Company shall have the
right to terminate the employment of the Executive for “Cause” in the event the
Executive:  (i) has engaged in willful and recurring misconduct in not following
the legitimate directions of the Board of Directors of the Company after fair
warning; (ii) has been convicted of a felony and all appeals from such
conviction have been exhausted; (iii) has engaged in habitual drunkenness;
(iv) has been excessively absent from work which absence is not related to
disability, illness, sick leave or vacations; or (v) has engaged in continuous
conflicts of interest between his personal interests and the interests of the
Company after fair warning.  If the employment of the Executive is terminated by
the Company for Cause, the Company’s obligation to make further Base Salary and
Annual Bonus (to the extent not yet earned) payments hereunder shall thereupon
terminate, except the Executive shall receive the Base Salary through the end of
the month during which such a termination occurs.  The Executive’s rights to
other compensation and benefits shall be determined under the Company’s benefit
plans and policies applicable to executives of the Company then in effect.

 

(c)                                  Termination for Good Reason by the
Executive.   By following the procedure set forth in paragraph 4(e), the
Executive shall have the right to terminate the Executive’s employment with the
Company for “Good Reason” in the event (i) there is a reduction in the
Executive’s Base Salary, an amendment to any stock incentive plan, pension plan
or supplemental employee retirement plan applicable to the Executive which is
materially adverse to the Executive, or a material reduction in the other
benefits to which the Executive is entitled under paragraph 3 above (other than
a reduction applied to executives or employees generally); or (ii) the Company
fails to perform its obligations under this Agreement.  If the employment of the
Executive is terminated by the Executive for Good Reason before a change in
control as defined in the CIC Agreement (“Change in Control”), the Executive
shall be entitled to the severance benefits set forth in paragraph 4(f) below.

 

(d)                                 Termination without Cause.  The Company may
terminate the Executive’s employment without Cause prior to the expiration of
the term of this Agreement.  If the employment of the Executive is terminated by
the Company without Cause prior to the expiration of this Agreement, before a
Change in Control, the Executive shall be entitled to the severance benefits set
forth in paragraph 4(f) below.

 

(e)                                  Notice of Right to Cure.

 

(i)  Termination by Company for Cause.  If the Company proposes to terminate the
employment of the Executive for Cause under paragraph 4(b), the Company shall

 

3

--------------------------------------------------------------------------------


 

give written notice to the Executive specifying the reasons for such proposed
determination with particularity and specifying a cure the Company deems
appropriate, and, in the case of a termination for Cause under paragraphs
4(b)(i) (including any breach of the provisions of paragraph 5 below), (iii) or
(iv), or (v) the Executive shall have a reasonable opportunity to correct any
curable situation to the reasonable satisfaction of the Board of Directors of
the Company, which period shall be no less than fifteen (15) days from the
Executive’s receipt of the notice of proposed termination.  Notwithstanding the
foregoing, the Executive’s employment shall not be terminated for Cause unless
and until there shall be delivered to the Executive a copy of the resolution
duly adopted by the affirmative vote of not less than the majority of the
members of the Board of Directors of the Company at a meeting called and held
for the purpose (after reasonable notice to the Executive and an opportunity for
the Executive, together with his legal counsel, to be heard before the Board of
Directors) finding that, in the opinion of the Company’s Board of Directors, the
Executive has engaged in conduct justifying a termination for Cause.

 

(ii)  Termination by Executive for Good Reason.  If the Executive proposes to
terminate his employment for Good Reason under paragraph 4(c) above, the
Executive shall give written notice to the Company, specifying the reason
therefore with particularity and specifying a cure the Executive deems
appropriate for matters covered by paragraph 4(c)(ii) above.  In the event the
Executive proposes to terminate his employment for Good Reason under paragraph
4(c)(i) above, the termination shall be effective on the date of such notice. 
In the event the Executive proposes to terminate his employment for Good Reason
under paragraph 4(c)(ii) above, the Company will have an opportunity to correct
a curable situation to the reasonable satisfaction of the Executive within the
period of time specified in the notice which shall not be less than fifteen (15)
days.  If such correction is not so made or the circumstances or situation is
such that it is not curable, the Executive may, within fifteen (15) days after
the expiration of the time so fixed within which to correct such situation, give
written notice to the Company that his employment is terminated for Good Reason
effective forthwith.

 

(f)                                    Severance Benefits.  If the Executive is
entitled to severance benefits under this paragraph 4(f) pursuant to paragraph
4(c) or (d), the Executive shall be provided with the following benefits:

 

(i)                                     Base Salary and Annual Bonus.  The
Company shall pay the Executive, no later than 30 days after Executive’s
termination of employment, in a single sum, an amount equal to two times the sum
of (x) the Executive’s annual salary at the time of termination; and (y) the
average Annual Bonus paid or payable to Executive in respect of the three
calendar years immediately preceding the year in which termination occurs.  In
the event Executive’s termination occurs after the end of a calendar year, but
before a bonus earned in that calendar year has been paid, the Company shall pay
such bonus to Executive in addition to the amount otherwise payable under this
paragraph (i).

 

(ii)                                  Medical and Other Benefits Continuation. 
Executive shall be entitled to continuation of Company medical coverage for the
full period provided under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) at Company

 

4

--------------------------------------------------------------------------------


 

expense. If eligible, Executive shall participate in retiree medical coverage of
the Company on the same terms and conditions as apply to TCF employees
generally.  Executive shall also be entitled to continuation of all other
benefits after employment termination as provided by the benefit plans or by
law; provided that, if Executive obtains new employment with comparable benefits
during the Severance Period, all entitlements under this paragraph shall cease. 
Nothing in this paragraph shall be construed as providing Executive with
coverage under any plan of Employer to which Executive would not otherwise be
entitled and in the event any coverage is unavailable, e.g. if Executive is
uninsurable, Employer’s obligations under this paragraph may be satisfied by
paying to the Executive the cost of such coverage if it were available, as
determined in good faith by the Company.

 

(iii)                               Stock Incentives.  Executive shall be
entitled to such vesting or other benefits as are provided by the award
agreement pertaining thereto.

 

(g)                                 Benefits in Lieu of Severance Pay Policy. 
The severance benefits provided for in this paragraph 4 are in lieu of any
benefits that would otherwise be provided to the Executive under the Company’s
severance pay policy and the Executive shall not be entitled to any benefits
under the Company’s severance pay policy.

 

(h)                                 No Funding of Severance.  Nothing contained
in this Agreement or otherwise shall require the Company to segregate, earmark
or otherwise set aside any funds or other assets to provide for any payments
required to be made under this paragraph 4 and the rights of the Executive to
the severance benefits hereunder shall be solely those of a general, unsecured
creditor of the Company.  However, the Company may, in its discretion, deposit
cash or property, or a combination of both, equal in value to all or a portion
of the amounts anticipated to be payable hereunder into a trust, the assets of
which are to be distributed at such times as determined by the trustee of such
trust; provided that such assets shall be subject at all times to the rights of
the Company’s general creditors.

 

(i)                                     Termination after Change in Control. 
Upon or within six months before or twenty-four months after a Change in Control
if the employment of the Executive ends under circumstances entitling the
Executive to benefits under the CIC Agreement, the Executive shall be entitled
to the greater of the benefits provided under the CIC Agreement, if any, and the
benefits provided by this Agreement, if any, but in no event shall there be
double payment under the CIC Agreement and this Agreement.

 

(j)                                     Section 409A of the Internal Revenue
Code.  The arrangements described in this Agreement are intended to comply with
Section 409A of the Internal Revenue Code to the extent such arrangements are
subject to that law.  The parties agree that they will negotiate in good faith
regarding amendments necessary to bring this Agreement into compliance with the
terms of that Section or an exemption therefrom as interpreted by guidance
issued by the Internal Revenue Service.  The parties further agree that to the
extent any part of this Agreement fails to qualify for exemption from or satisfy
the requirements of Section 409A, the affected arrangement may be operated in
compliance with Section 409A pending amendment to the extent authorized by the
Internal Revenue Service.  In such circumstances Company will administer this
Agreement in

 

5

--------------------------------------------------------------------------------


 

a manner which adheres as closely as possible to the existing terms and intent
of the Agreement while complying with Section 409A.  This paragraph does not
restrict Company’s rights (including, without limitation, the right to amend or
terminate) with respect to this Agreement to the extent such rights are reserved
under the terms of this Agreement.

 

5.                                       Covenant Not to Compete;
Non-solicitation Covenant.

 

(a)                                  Covenant Not to Compete.  While Executive
is actively employed by the Company and, in the event of a termination of
employment other than (i) a termination by the Company without Cause, or (ii) a
termination by the Executive for Good Reason, for a period of one year after
such termination of the Executive’s employment, the Executive agrees that he
will not directly or indirectly substantially compete with the Company or the
TCF Subsidiaries.  The Executive shall be deemed to be substantially competing
with the Company and the TCF Subsidiaries if, without the prior written approval
of the Board of Directors of the Company, he becomes an officer, employee,
agent, partner, director or owner of a 10 (ten) percent or greater equity
interest of any company (or its affiliated companies) which engages in any types
of business in which the Company or the TCF Subsidiaries are engaged at the time
of employment termination and such competing entity operates within a 50 mile
radius of any location operated by the Company or any TCF Subsidiary.

 

(b)                                 Non-Solicitation Covenant.  While the
Executive is actively employed with the Company and, in the event of a
termination of employment by the Company or the Executive for any reason prior
to a Change in Control, for a period of one year after the Executive’s
termination of employment, the Executive agrees that, except with the prior
written permission of the Board of Directors of the Company, he will not offer
to hire, entice away, or in any manner attempt to persuade any officer,
employee, or agent of the Company or any of the TCF subsidiaries to discontinue
his or her relationship with the Company or any of the TCF Subsidiaries nor will
he directly or indirectly solicit, divert, take away or attempt to solicit any
business of the Company or any its subsidiaries as to which Executive has
acquired any knowledge during the term of his employment with the Company.

 

(c)                                  Remedies.  If the Executive commits a
breach, or threatens to commit a breach, of any of the provisions of this
paragraph 5, the Company shall have the following rights and remedies, in
addition to any rights and remedies otherwise available at law or equity after
the Company has notified the Executive of the specific conduct or threatened
conflict which it deems in violation of this paragraph 5 and given the Executive
a reasonable opportunity to cease and desist:

 

(i)                                     The right and remedy to have the
provisions of this paragraph 5 specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed by the Executive that any such
breach or threatened breach will cause irreparable injury to the Company and the
TCF Subsidiaries and that money damages will not provide an adequate remedy to
the Company and the TCF Subsidiaries; and

 

(ii)                                  The right and remedy to require the
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments, or other benefits, other than those payable under
this Agreement, derived or received by the Executive or

 

6

--------------------------------------------------------------------------------


 

the enterprise in competition with the Company or any of the TCF Subsidiaries as
the result of any transactions constituting a breach of any part of this
paragraph 5, and Executive agrees to account for and pay over to the Company
such amounts promptly upon demand therefore.

 

6.                                       Beneficiaries.  In the event of the
Executive’s death after his termination of employment, any amount or benefit
payable or distributable to him pursuant to this Agreement shall be paid to the
beneficiary designated by the Executive for such purpose in the last written
instrument received by the Company prior to the Executive’s death, if any, or,
if no beneficiary has been designated, to the Executive’s estate, but such
designation shall not be deemed to supersede any beneficiary designation under
any benefit plan of the Company.  Whenever this Agreement provides for the
written designation of a beneficiary or beneficiaries of the Executive, the
Executive shall have the right to revoke such designation and to redesignate a
beneficiary or beneficiaries by written notice to either the Company to such
effect, except to the extent, if any restricted by law.

 

7.                                       Rights in the Event of Dispute.  In the
event of a dispute between the Company and the Executive regarding his
employment or this Agreement, it is the intention of this Agreement that the
dispute shall be resolved as expeditiously as possible, consistent with fairness
to both sides, and that during pendency of the dispute the Executive and the
Company shall be on equal footing, as follows:

 

(a)                                  Arbitration.  Any claim or dispute relating
to the Executive’s employment or terms and performance of this Agreement, shall
be resolved by binding private arbitration before three arbitrators and any
award rendered by any arbitration panel, or a majority thereof, may be filed and
a judgment obtained in any court having jurisdiction over the parties unless the
relief granted in the award is delivered within ten (10) days of the award. 
Either party may request arbitration by written notice to the other party. 
Within thirty (30) days of receipt of such notice by the opposing party, each
party shall appoint a disinterested arbitrator and the two arbitrators selected
thereby shall appoint a third neutral arbitrator; in the event the two
arbitrators cannot agree upon the third arbitrator within ten (10) days after
their appointment, then the neutral arbitrator shall be appointed by the Chief
Judge of Hennepin County (Minnesota) District Court.  Any arbitration proceeding
conducted hereunder shall be in the City of Minneapolis and shall follow the
procedures set forth in the Rules of Commercial Arbitration of the American
Arbitration Association, and both sides shall cooperate in as expeditious a
resolution of the proceeding as is reasonable under the circumstances.  The
arbitration panel shall have the power to enter any relief it deems fair and
just on any claim, including interim and final equitable relief, along with any
procedural order that is reasonable under the circumstances.

 

(b)                                 Expenses of Prosecution/Defense of Claim. 
During the pendency of a dispute between the Company and the Executive relating
to the Executive’s employment or the terms or performance under this Agreement,
the Company shall promptly pay the Executive’s reasonable expenses of
representation upon delivery of periodic billings for same, provided that
(i) Executive (or a person claiming on his behalf) shall promptly repay all
amounts paid hereunder at the conclusion of the dispute if the resolution
thereof includes a finding that the Executive did not act in good faith in the
matter in dispute or in the dispute proceeding itself, and (ii) no claim

 

7

--------------------------------------------------------------------------------


 

for expenses of representation shall be submitted by the Executive or any person
acting on his behalf unless made in writing to the Board of Directors within one
year of the performance of the services for which such claim is made.

 

8.                                       No Obligation to Mitigate Damages.  In
the event the Executive becomes eligible to receive compensation or benefits
subsequent to the termination of his employment under this Agreement, the
Executive shall have no obligation to seek other employment in an effort to
mitigate damages.  To the extent the Executive shall accept other employment
after his termination of employment, the compensation and benefits received from
such employment shall not reduce the compensation and benefits otherwise due
under this Agreement, except as provided in paragraph 4(f)(ii) above.

 

9.                                       Other Benefits.  The benefits provided
under this Agreement shall, except to the extent otherwise specifically provided
herein, be in addition to, and not in derogation or diminution of, any benefits
that Executive or his beneficiary may be entitled to receive under any other
plan or program now or hereafter maintained by the Company, or its
subsidiaries.  The parties expressly agree that in the event of a Change in
Control the Executive shall be entitled to the greater of the compensation and
benefits as set forth in the CIC Agreement (in lieu of and not in addition to
this Agreement) and the compensation and benefits payable under this Agreement,
and in no event shall there be double payment under the CIC Agreement and this
Agreement.

 

10.                                 Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of the
Company, to expressly assume and agree to perform its obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to perform them if no succession had taken place unless, in the opinion
of legal counsel mutually acceptable to the Company and the Executive, such
obligations have been assumed by the successor as a matter of law.  Failure of
the Company to obtain such agreement prior to the effectiveness of any such
succession (unless the foregoing opinion is rendered to the Executive) shall
entitle the Executive to terminate his employment and to receive the payments
provided for in paragraph 4(f) above as if the Executive terminated this
Agreement for Good Reason.  The Executive’s rights under this Agreement shall
inure to the benefit of, and shall be enforceable by, the Executive’s legal
representative or other successors in interest, but shall not otherwise be
assignable or transferable.

 

11.                                 Severability.  If any provision of this
Agreement or the application thereof is held invalid or unenforceable, the
invalidity or unenforceability thereof shall not affect any other provisions or
applications of this Agreement which can be given effect without the invalid or
unenforceable provision or application.

 

12.                                 Survival.  The rights and obligations of the
parties pursuant to this Agreement shall survive the term of the employment to
the extent that any performance is required hereunder after the expiration or
termination of such term.

 

13.                                 Notices.  All notices under this Agreement
shall be in writing and shall be deemed effective when delivered in person (in
the Company’s case, to its Secretary) or 48 hours after

 

8

--------------------------------------------------------------------------------


 

deposit thereof in the U.S. mails, postage prepaid, addressed, in the case of
the Executive, to his last known address as carried on the personnel records of
the Company and, in the case of the Company, to the corporate headquarters,
attention of the Secretary, or to such other address as the party to be notified
may specify by written notice to the other party.

 

14.                                 Other Agreements.  This Agreement supersedes
and replaces all prior agreements or understandings of terms of the Executive’s
employment with the Company, including the Prior Agreements.  Except as
specifically provided herein, this Agreement does not supersede or replace the
CIC Agreement or any agreement between the Company and Executive pursuant to any
plans or programs of the Company, including any stock option agreement,
restricted stock agreement or supplemental retirement agreement.

 

15.                                 Amendments and Constructions.  This
Agreement may only be amended in a writing signed by the parties hereto.  This
Agreement shall be construed under the laws of the State of Minnesota. 
Paragraph headings are for convenience only and shall not be considered a part
of the terms and provisions of the Agreement.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

 

 

TCF FINANCIAL CORPORATION

 

 

ATTEST:

 

 

 

 

By:

/s/ Lynn A. Nagorske

 

 

 

Lynn A. Nagorske

 

 

 

/s/ Gregory J. Pulles

 

Its:  President and Chief Operating Officer

Vice Chairman, General Counsel

 

 and Secretary

 

 

 

 

 

WITNESS:

 

 

 

/s/ Diane O. Stockman

 

/s/ Neil W. Brown

 

 

Neil W. Brown

 

9

--------------------------------------------------------------------------------